Filed 4/30/14 P. v. McKinnon CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140685
v.
BRICE LEE MCKINNON,                                                  (Mendocino County
                                                                     Super. Ct. No. SCUKCRCR13-73885)
         Defendant and Appellant.


         Brice Lee McKinnon (appellant) appeals from a judgment entered after he pleaded
guilty to five counts of arson (Pen. Code, § 451, subd. (c)) and the trial court sentenced
him to six years and eight months in state prison. Appellant’s counsel has filed a brief
pursuant to People v. Wende (1979) 25 Cal.3d 436 and requests that we conduct an
independent review of the record. Appellant was informed of his right to file a
supplemental brief and did not do so. Having independently reviewed the record, we
conclude there are no issues that require further briefing, and shall affirm the judgment.
                              FACTUAL AND PROCEDURAL BACKGROUND
         By complaint filed August 29, 2013, appellant was charged with ten counts of
arson of forest land (Pen. Code, § 451, subd. (c)) and one count of attempted arson on
both public and privately-held parcels between July 13, 2013 and August 25, 2013. On
September 27, 2013, appellant entered an open plea of guilty to five of the arson counts,
with the remaining charges being dismissed in exchange for those pleas.
         The case was called initially for sentencing and argued by the parties on
November 1, 2013, but because the judge wished to review appellant’s juvenile file and a


                                                             1
psychological report from 2007, it was continued to November 22. The psychologist
who had prepared a psychological report for appellant on October 17, 2013, provided a
supplemental report on November 7, 2013.1
       On November 22, 2013, the court rejected appellant’s request for a grant of
probation and sentenced him to an aggregate term of six years and eight months in
state prison, consisting of the mid-term of four years on count one, followed by
two subordinate and consecutive terms of one year and four months, and two
concurrent four-year terms. The court awarded appellant a total of 176 days of pretrial
custody credit and ordered him to pay a restitution fine of $2,520 and standard security
and conviction fees totaling $350.
       At the time of appellant’s guilty pleas, the prosecutor stated the factual basis for
those pleas to be that, on July 13, August 4, 7, 13, and 24, appellant set a series of fires
that burned forest land in Mendocino County.
                                        DISCUSSION
       We have examined the entire record and are satisfied that appellant’s counsel has
fully complied with his responsibilities and that no arguable issues exist. (See People v.
Wende, supra, 25 Cal.3d 436; People v. Kelly (2006) 40 Cal.4th 106.) There was a
factual basis for appellant’s plea, and there is no clear and convincing evidence of good
cause to allow appellant to withdraw his plea. Appellant was adequately represented by
counsel at every stage of the proceedings. There was no sentencing error. There are no
issues that require further briefing.




       1
       The psychologist was the same person who had prepared appellant’s 2007
psychological report.


                                               2
                                 DISPOSITION
     The judgment is affirmed.

                                         _________________________
                                         McGuiness, P.J.


We concur:


_________________________
Pollak, J.


_________________________
Jenkins, J.




                                     3